IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                             Assigned on Briefs February 2, 2016

                 STATE OF TENNESSEE v. MAURICE BLOCKER

                    Appeal from the Criminal Court for Shelby County
                         No. 12-03071   W. Mark Ward, Judge


                   No. W2015-00053-CCA-R3-CD - Filed May 18, 2016


A Shelby County jury convicted the Defendant-Appellant, Maurice Blocker, as charged
of one count of first degree premeditated murder and one count of theft of property
valued at $1000 or more but less than $10,000. See T.C.A. §§ 39-13-202(a)(1); 39-14-
103, -105(3) (Supp. 2011). Blocker1 was sentenced to consecutive sentences of life
imprisonment and eight years, respectively. His sole argument on appeal is that the
evidence is insufficient to sustain his convictions. Upon review, we affirm the judgments
of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and TIMOTHY L. EASTER, JJ., joined.

Stephen C. Bush, District Public Defender; Tony N. Brayton, Assistant Public Defender,
Memphis, Tennessee (on appeal); and Amy G. Mayne, Robert H. Gowen, and Anna
Benson, Assistant Public Defenders, Memphis, Tennessee (at trial) for the Defendant-
Appellant, Maurice Blocker.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Patience R. Branham,
and Glenda Adams, Assistant District Attorneys General, for the Appellee, State of
Tennessee.



        1
             We acknowledge that we do not use titles when referring to every witness. We intend no
disrespect in doing so. Judge John Everett Williams believes that referring to witnesses without proper
titles is disrespectful even though none is intended. He would prefer that every adult witness be referred
to as Mr. or Mrs. or by his or her proper title.
                                              OPINION

       Trial. The Defendant-Appellant, Maurice Blocker, and Laticia Bodie,2 the victim,
had a tumultuous relationship spanning several years. The victim told several individuals
that she was “very afraid” of Blocker and was trying “to get away from him” shortly
before her death.

        During the late night hours of April 14, and the early morning hours of April 15,
2012, Jerome Nettles was watching a movie with his girlfriend, Octavia Greer, and her
mother, Katie Greer, at the Greers‟ home. Earlier that day, Blocker stopped by the
Greers‟ home and asked Katie3 to do some laundry for him. Blocker returned later that
evening with the victim in a maroon truck, and they sat on the porch with Katie and drank
alcohol, although no one was severely intoxicated. Although Blocker and the victim
appeared to have been drinking when they arrived at Katie‟s house, the couple was calm
and sociable and did not appear to be arguing. At one point, the victim went inside the
home, ostensibly to use the bathroom. Once inside, she asked Nettles and Octavia to call
the police because Blocker had beaten her earlier that night and had forced her to come
with him to the Greers‟ home. Octavia informed her mother of what the victim had told
her and asked her if she should call the police. Katie, who had seen Blocker beat the
victim in the past, told Octavia not to call the police because she was going to take the
victim to a safe place. A short time later, Blocker came inside the house to use the
bathroom. When he returned to the living room, he could tell that Katie, Octavia, Nettles,
and the victim had been talking about him. Katie said that she was going to take the
victim on a beer run, and Blocker replied that the victim was not going anywhere. Katie
then physically placed herself between Blocker and the victim. When Katie told Blocker
that the victim could stay at her house but that he had to leave, Blocker became angry and
violent and began swearing at the victim. He then brandished a knife and demanded that
the victim leave with him. The victim declined, and when Nettles tried to push Blocker
out the door, Blocker got angry and pulled a second knife on Nettles, which resulted in
Octavia going outside to call 9-1-1. As Nettles got out of Blocker‟s way, Katie begged
Blocker to leave her property, but he refused.

       After Nettles removed himself from the altercation, Blocker walked toward the
victim, who dropped to the floor and began begging for her life. Blocker started
punching the victim and kicking her with his work boots as she was lying on the floor.

        2
          Although the victim‟s name is spelled “Leticia Boddie” in the trial transcript, we use the
spelling “Laticia Bodie,” as reflected in count 1 of the indictment.
        3
          Because two of the witnesses share the same last name, we will sometimes refer to them by their
first names for clarity. We intend no disrespect in doing so.

                                                  -2-
The victim did not try to fight Blocker. As Blocker was beating the victim, Nettles
headed to the kitchen to get a stool he could throw at Blocker. Katie screamed for the
victim to run, and although the victim tried to escape, she fell as she was running down
the hallway. Blocker immediately jumped on the victim and stabbed her several times,
saying, “[N]ow, bitch, you can go.” Before he left, Blocker told Katie, “Done now,
bitch.” Then he calmly walked out of the house and got into the maroon truck before
quickly driving away. Blocker never attacked Octavia, Katie, or Nettles during the
incident and directed his anger and violence only at the victim.

       Octavia, who had been on the line with the 9-1-1 dispatcher, had given the maroon
truck‟s license plate number to the dispatcher as she was waiting for the police to arrive.
This license plate belonged to a truck that had been recently reported stolen.

       Although Katie attempted to administer first aid to the victim as they waited for
the ambulance, the victim died from her injuries. The autopsy established that she
sustained four stab wounds to her neck as well as a stab wound to her face and a cut to
her right forearm. The victim bled to death from the three fatal stab wounds she received
to her neck.

       Blocker had acted violently toward the victim prior to the stabbing incident. On
September 14, 2009, the police responded to a call and encountered the victim, who was
shaking and had a laceration over her eye and bruises and swelling to her head. The
victim told the officers that Blocker had hit her with a vodka bottle. She also told them
she was scared of Blocker and was trying to get away from him. On November 30, 2011,
the police responded to a call in which the victim said that Blocker had been standing on
her porch with a gun, threatening to kill her and her current boyfriend. When the police
arrived, the victim appeared scared and upset.

        At around 10 a.m. on April 12, 2012, a couple of days prior to the victim‟s
stabbing, Sergio Arellano was laying bricks at a gas station on Third Street in Memphis
when he saw an African-American man get into his truck, crank it, and drive away in it
without his permission. Arellano‟s truck was a maroon 1997 Ford F-150 with Tennessee
tags that was worth approximately $3,000. Arellano contacted the police to report his
truck as stolen and provided responding officers with the color, make, model, year, and
either the VIN number or license tag number for his truck. The truck‟s description was
then placed into a national database for stolen vehicles. On April 26, 2012, a truck with a
VIN number matching the truck stolen from Arellano was found in Little Rock,
Arkansas. Although the truck‟s original license plate had been replaced with another
plate, the VIN number for the truck came back as the stolen truck that had been driven by
Blocker when he left the scene of the stabbing.

                                            -3-
       Officers traced Blocker‟s Electronic Benefits Transfer card and discovered that the
card had been used at a Walgreen‟s pharmacy in Chicago just after the stabbing, and
photographs from the pharmacy confirmed that Blocker had used the card to purchase
items. The card was then used in Los Angeles, where Blocker was finally detained by
law enforcement on June 15, 2012.

       Dr. James Walker testified as an expert in the field of forensic neuropsychology.
He reviewed Blocker‟s school, medical, jail, police, and criminal records as well as Dr.
Murray Smith‟s reports before interviewing Blocker and giving him a variety of tests.
Dr. Walker determined that Blocker‟s IQ was 75, which meant that Blocker was unable
to think and reason as effectively as the average person. He added that Blocker‟s years of
alcohol and drug abuse, which permanently damaged his brain, further impaired his brain
functioning.

       Dr. Walker said that Blocker had told him that in the three or four days prior to the
stabbing, he and the victim had been drinking, using large amounts of cocaine, and
sleeping very little. As a result, Dr. Walker opined that at the time of the stabbing,
Blocker was unable to make decisions effectively or to consider the consequences of his
behavior. Dr. Walker also opined that Blocker would have been unable to form intent or
to premeditate the victim‟s murder, explaining that Blocker “got very angry and he acted
out impulsively, without thinking, without reasoning, in a very horrific way.” Dr. Walker
admitted that he did not observe Blocker on the night of the offense and did not know his
alcohol level or whether Blocker had consumed any cocaine at the time he stabbed the
victim. He also admitted that he did not perform a CAT scan on Blocker to determine
whether there were physical signs of brain damage. Dr. Walker acknowledged that
Blocker beat the victim before stabbing her several times and that he did not injure the
other individuals that were present, even the ones who were trying to get him to leave the
property.

        Dr. Murray Smith, a specialist in internal medicine, testified as an expert in the
field of addiction medicine. He consulted with Dr. Walker and reviewed Dr. Walker‟s
reports before personally evaluating Blocker. Dr. Smith determined that Blocker suffered
from the disease of addiction and that he had sustained brain damage due to his
prolonged abuse of drugs and alcohol. Dr. Smith opined that Blocker was unable to
premeditate or control his behavior the night of the offense in light of his brain damage,
his intellectual dysfunction, and the alcohol and drugs in his system.

       Dr. Smith acknowledged that he did not observe Blocker at the time of the offense
and did not know how many drinks or how much cocaine he had consumed prior to the
stabbing. Although he admitted that he did not perform a CAT scan on Blocker to
determine if there were physical signs of brain damage, he claimed that Dr. Walker‟s
                                            -4-
tests more accurately determined whether a person‟s brain was functioning normally. He
admitted that Blocker‟s compromised brain function did not prevent him from asking
Katie Greer to do his laundry, arming himself with knives, going over to Katie Greer‟s
home, or deciding not to stab Nettles.

                                       ANALYSIS

       Blocker contends that the evidence is insufficient to sustain his convictions for
first degree premeditated murder and theft. The State responds that the evidence
established the elements of each offense beyond a reasonable doubt. We agree with the
State.

        “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
When this court evaluates the sufficiency of the evidence on appeal, the State is entitled
to the strongest legitimate view of the evidence and all reasonable inferences that may be
drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State
v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)). The standard of review applied by this
court in sufficiency challenges is “whether „any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.‟” State v. Parker, 350 S.W.3d
883, 903 (Tenn. 2011) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn.
R. App. P. 13(e).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686,
691 (Tenn. 2005); State v. Hall, 976 S.W.2d 121, 140 (Tenn. 1998). The standard of
review for sufficiency of the evidence “„is the same whether the conviction is based upon
direct or circumstantial evidence.‟” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting Hanson, 279 S.W.3d at 275). The jury as the trier of fact must evaluate the
credibility of the witnesses, determine the weight given to witnesses‟ testimony, and
reconcile all conflicts in the evidence. State v. Campbell, 245 S.W.3d 331, 335 (Tenn.
2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). Moreover,
the jury determines the weight to be given to circumstantial evidence and the inferences
to be drawn from this evidence, and the extent to which the circumstances are consistent
with guilt and inconsistent with innocence are questions primarily for the jury. Dorantes,
331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)). When
considering the sufficiency of the evidence, this court shall not substitute its inferences
for those drawn by the trier of fact. Id.

                                            -5-
         As to the conviction for first degree premeditated murder, Blocker argues that the
State failed to prove beyond a reasonable doubt that he acted intentionally and with
premeditation when he killed the victim. He asserts that he made no declarations of an
intent to kill the victim, did not engage in any planning activity to kill the victim, did not
procure the knife for the purpose of killing the victim, and made no effort to conceal the
crime. He adds that his cognitive deficits and his use of alcohol and cocaine prior to the
crime prevented him from forming the intent to kill or engaging in premeditation.
Moreover, he asserts that his assault on the victim “was completed in less than a minute
and without the intervening or dispassionate reflection required for premeditated
murder.” Blocker claims that if he formed any intent to kill the victim, it was formed in
the heat of passion when he lost his temper. While recognizing that he did not have
adequate provocation for voluntary manslaughter, see State v. Brown, 836 S.W.2d 530,
543 (Tenn. 1992), he asks this court to reduce his conviction to second degree murder
and to remand the matter for a new sentencing hearing.

       First degree murder is the premeditated and intentional killing of another person.
T.C.A. § 39-13-202(a)(1). An individual acts intentionally “when it is the person‟s
conscious objective or desire to engage in the conduct or cause the result.” Id. § 39-11-
302(a). Premeditation is defined as “an act done after the exercise of reflection and
judgment.” Id. § 39-13-202(d). This section further defines premeditation:

       “Premeditation” means that the intent to kill must have been formed prior
       to the act itself. It is not necessary that the purpose to kill pre-exist in the
       mind of the accused for any definite period of time. The mental state of the
       accused at the time the accused allegedly decided to kill must be carefully
       considered in order to determine whether the accused was sufficiently free
       from excitement and passion as to be capable of premeditation.

Id. The existence of premeditation is a question of fact for the jury to determine and may
be inferred from the circumstances surrounding the offense. State v. Young, 196 S.W.3d
85, 108 (Tenn. 2006); State v. Suttles, 30 S.W.3d 252, 261 (Tenn. 2000). Factors that
may support the existence of premeditation include, but are not limited to, declarations by
the defendant of an intent to kill, preparations before the killing for concealment of the
crime, evidence of procurement of a weapon, the use of a deadly weapon upon an
unarmed victim, lack of provocation by the victim, the particular cruelty of the killing,
the infliction of multiple wounds, failure to aid or assist the victim, destruction and
secretion of evidence of the killing, and calmness immediately after the killing. State v.
Kiser, 284 S.W.3d 227, 268 (Tenn. 2009); State v. Leach, 148 S.W.3d 42, 53-54 (Tenn.
2004); State v. Davidson, 121 S.W.3d 600, 615 (Tenn. 2003); State v. Bland, 958 S.W.2d
651, 660 (Tenn. 1997). In addition, a jury may infer premeditation from any planning
activity by the defendant before the killing, from evidence concerning the defendant‟s
                                             -6-
motive, and from proof regarding the nature of the killing. State v. Bordis, 905 S.W.2d
214, 222 (Tenn. Crim. App. 1995) (citation omitted).

       Although Blocker presented expert testimony from Dr. Walker and Dr. Smith to
show that he lacked the mens rea required for first degree premeditated murder based on
his intellect, brain injuries, and intoxication by alcohol and drugs, both of these experts
admitted that they did not observe Blocker the night of the stabbing and did not know
how much alcohol or cocaine he had consumed at the time of the offense. Dr. Walker
acknowledged that Blocker beat the victim before stabbing her several times and that he
did not injure the other individuals present, even those who were trying to get him to
leave the home. Dr. Smith admitted that Blocker‟s compromised brain function did not
prevent him from asking Katie Greer to do his laundry, arming himself with knives,
going over to Katie Greer‟s home, and deciding not to stab Nettles. It was the jury‟s
prerogative to reject the testimony provided by these experts.

       The remaining proof at trial established that Blocker and the victim had an
extremely tumultuous relationship. On occasions prior to the stabbing, Blocker had
beaten the victim and threatened to kill her. See State v. Smith, 868 S.W.2d 561, 574
(Tenn. 1993) (“[V]iolent acts indicating the relationship between the victim of a violent
crime and the defendant prior to the commission of the offense are relevant to show
defendant‟s hostility toward the victim, malice, intent, and a settled purpose to harm the
victim.”). On or about April 14, 2012, Blocker armed himself with two knives before
going with the victim to the Greers‟ home. Although Katie Greer pleaded with Blocker
to leave her home that night when she realized there was a problem between Blocker and
the victim, Blocker refused. Several witnesses testified that Blocker punched and kicked
the victim, who was begging for her life and did not fight back. Blocker then stabbed the
unarmed victim multiple times in the neck, face, and chest before saying, “[N]ow, bitch,
you can go.” Although Blocker drew a knife on Nettles when he tried to intervene on the
victim‟s behalf, he did not injure anyone at the scene other than the victim. After Blocker
repeatedly stabbed the victim, he remained calm and told Katie Greer as he was walking
out of the house, “Done now, bitch.” Blocker fled the crime scene and traveled through
several states before he was ultimately detained by law enforcement in California. Given
this evidence, a rational jury could have found that Blocker intentionally and with
premeditation killed the victim.

        Before addressing the merit of the sufficiency of the evidence of the theft
conviction, we are compelled to address the somewhat unorthodox methodology of how
that charge was presented to the jury. Although Blocker apparently acknowledged his
guilt of the theft charge in open court outside the presence of the jurors, the record shows
that the theft charge was also submitted to the jury. The trial court made the following
comments regarding this issue: “I‟m going to submit the issue of the guilt or innocence
                                            -7-
of the defendant on the theft to the jury . . . [f]or their consideration unless the defendant
is willing to enter into a regular guilty plea right now outside the presence of the jury.”
The court added, “[W]hen [a defendant] plead[s] guilty to something, I still let the jury
decide whether he‟s guilty unless between now [and when the appropriate documents
regarding the guilty plea are signed].” Later, during the motion for judgment of acquittal,
defense counsel acknowledged that he had an agreement with the State that he “wasn‟t
really going to contest [the theft charge]” and noted that he “didn‟t ask any questions
about the truck[,]” but asserted that he did not “think there‟s any proof to even send it to
the jury.” The trial court ultimately held that the evidence was sufficient to support a
guilty verdict on the theft charge when viewing it in the light most favorable to the State,
“especially in light of the fact that [Blocker] pled guilty to it in open court[.]” When the
State asked if defense counsel was intending to argue the insufficiency of the evidence on
the theft charge to the jury in its closing argument, defense counsel replied that he would
not make that argument during his closing, and the trial court said that it would allow
both charges to go to the jury. Significantly, during its instructions to the jury after the
close of proof, the trial court stated, “The Defendant pleads not guilty to the first count
and guilty to the second count [charging him with theft].” The verdict form and the
judgment of conviction show that the jury found Blocker guilty of the theft charge, and
no transcript showing a plea colloquy or order regarding a guilty plea to this charge are
included in the record on appeal.

       We outlined the above to cautions the trial court that its decision to inform the jury
of a defendant‟s partial or incomplete guilty plea to a charge before submitting that same
charge to the jury is fraught with peril, and we discourage this practice in the future.
However, because neither party raises this issue on appeal, we will not consider it further.

        Blocker contends that the State failed to prove beyond a reasonable doubt that he
was the individual who took Sergio Arellano‟s truck or that the truck recovered in Little
Rock, Arkansas belonged to Arellano. Consequently, he asks this court to reverse this
conviction and dismiss this count. The State provides insufficient analysis regarding this
issue.4

       “A person commits theft of property if, with intent to deprive the owner of
property, the person knowingly obtains or exercises control over the property without the
owner‟s effective consent.” T.C.A. § 39-14-103(a). As relevant in this case, the term

        4
           In this case, the proof of the theft, while sufficient to sustain the conviction, was not
overwhelming. The State‟s analysis of the theft in this case was rather flippant and illogical. While the
record indicates that Blocker acknowledged his guilt of the offense in open court outside the presence of
the jury, the theft charge was nevertheless submitted to the jury, and the sufficiency of the evidence is
raised as an issue on appeal. While we recognize the time limitations placed on all State attorneys, we
urge the State to submit more thoughtful and complete work to this court in the future.
                                                  -8-
“deprive” means to “[d]ispose of property or use it or transfer any interest in it under
circumstances that make its restoration unlikely[.]” Id. § 39-11-106(a)(8)(C) (Supp.
2011). Theft of property valued at $1000 or more but less than $10,000 is a Class D
felony. Id. § 39-14-105(3).

        Blocker claims that the State failed to establish that he was the individual who
committed the theft offense. “The identity of the perpetrator is an essential element of
any crime.” Rice, 184 S.W.3d at 662 (citing State v. Thompson, 519 S.W.2d 789, 793
(Tenn. 1975)). The State has the burden of proving the identity of the defendant as the
perpetrator beyond a reasonable doubt. State v. Cribbs, 967 S.W.2d 773, 779 (Tenn.
1998). Identity may be established by direct evidence, circumstantial evidence, or a
combination of the two. Thompson, 519 S.W.2d at 793. “The credible testimony of one
identification witness is sufficient to support a conviction if the witness viewed the
accused under such circumstances as would permit a positive identification to be made.”
State v. Radley, 29 S.W.3d 532, 537 (Tenn. Crim. App. 1999) (citing State v. Strickland,
885 S.W.2d 85, 87-88 (Tenn. Crim. App. 1993)). The identification of the defendant as
the perpetrator is a question of fact for the jury after considering all the relevant proof.
State v. Thomas, 158 S.W.3d 361, 388 (Tenn. 2005) (citing Strickland, 885 S.W.2d at 87).

       Viewed in the light most favorable to the State, the evidence showed that on April
12, 2012, Sergio Arellano observed an African-American man get into his maroon 1997
F-150 truck, crank it, and drive away from the gas station without his permission.
Arellano reported his truck stolen and provided officers with the color, make, model,
year, and either the VIN number or the tag number for the truck. The truck‟s description
was placed into a national database for stolen vehicles. On April 15, 2012, Octavia Greer
told a 9-1-1 dispatcher that Blocker left the scene of the stabbing in a maroon truck and
provided the license plate of this truck, which was found to be stolen. On April 26, 2012,
a truck with a VIN number matching the truck stolen from Arellano was found in Little
Rock, Arkansas. Although the truck‟s original license plate had been replaced with
another plate, the VIN number was traced to the stolen truck that Blocker had driven
when he left the scene of the stabbing. Because there was sufficient proof that Blocker
was the perpetrator of the theft of Arellano‟s truck and that the truck recovered in Little
Rock belonged to Arellano, we conclude that the evidence is also sufficient to support
Blocker‟s theft conviction.




                                            -9-
                                    CONCLUSION

        We conclude that the evidence is sufficient to sustain Blocker‟s convictions for
first degree premeditated murder and theft. The judgments of the trial court are affirmed.


                                                  _________________________________
                                                  CAMILLE R. McMULLEN, JUDGE




                                           -10-